Name: Commission Implementing Regulation (EU) 2016/2129 of 5 December 2016 amending Implementing Regulation (EU) 2015/220 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union
 Type: Implementing Regulation
 Subject Matter: Europe;  farming systems;  agricultural structures and production;  economic analysis;  information technology and data processing;  national accounts
 Date Published: nan

 6.12.2016 EN Official Journal of the European Union L 331/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2129 of 5 December 2016 amending Implementing Regulation (EU) 2015/220 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (1), and in particular the third subparagraph of Article 5(1), Article 5a(2) and (4), Article 5b(7) and the third subparagraph of Article 8(3) thereof, Whereas: (1) Annex I to Commission Implementing Regulation (EU) 2015/220 (2) sets out the threshold of economic size per Member State. Given that the importance of larger agricultural holdings in the agricultural structure in Bulgaria and Austria is increasing, it is appropriate to increase the threshold of economic size for these Member States laid down in that Annex. (2) Annex II to Implementing Regulation (EU) 2015/220 sets out the number of returning holdings per Member State and per Farm Accountancy Data Network (FADN) division. Due to structural changes of agriculture in Bulgaria, it is appropriate to adjust accordingly the number of returning holdings per division for this Member State laid down in that Annex. Due to structural changes in agriculture in Denmark and Austria which have led to a decrease in the overall number of holdings, it is appropriate to decrease accordingly the number of returning holdings for those Member States laid down in that Annex. (3) In view of the changes provided for in this Regulation, Bulgaria, Denmark and Austria should be requested to revise their respective selection plans for the accounting year 2017. (4) Part B of Annex IV to Implementing Regulation (EU) 2015/220 sets out the correspondence between the headings of the Farm Structure Surveys (FSS) referred to in Regulation (EC) No 1166/2008 of the European Parliament and of the Council (3) and the farm return of the FADN. Since no calculation of the standard output for Other rabbits is required, it is necessary to adjust the correspondence between the headings of the FSS and the FADN by removing the mentioned characteristic. (5) Annexes VI, VII and VIII to Implementing Regulation (EU) 2015/220 set out the method for the calculation to determine the standard outputs, the method by which the importance of the gainful activities is estimated and the form and layout of the farm return respectively. For the sake of clarity, those Annexes should provide for additional information and clarification relating to certain instructions and definitions. (6) Implementing Regulation (EU) 2015/220 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2015/220 is amended as follows: (1) in Article 3(2), the following subparagraph is added: Bulgaria, Denmark and Austria shall revise the respective selection plans they notified for the accounting year 2017. They shall notify their respective revised selection plans for that accounting year to the Commission by 31 March 2017.; (2) Annexes I, II, IV, VI, VII and VIII are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from the accounting year 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 328, 15.12.2009, p. 27. (2) Commission Implementing Regulation (EU) 2015/220 of 3 February 2015 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (OJ L 46, 19.2.2015, p. 1). (3) Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (OJ L 321, 1.12.2008, p. 14). ANNEX Annexes I, II, IV, VI, VII and VIII to Implementing Regulation (EU) 2015/220 are amended as follows: (1) Annex I is amended as follows: (a) the entry concerning Bulgaria is replaced by the following: Bulgaria 4 000 (b) the entry concerning Austria is replaced by the following: Austria 15 000 (2) Annex II is amended as follows: (a) the entry concerning Bulgaria is replaced by the following: BULGARIA 831 Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ·Ã °Ã ¿Ã °Ã ´Ã µÃ ½ (Severozapaden) 393 832 Ã ¡Ã µÃ ²Ã µÃÃ µÃ ½ Ã Ã µÃ ½Ã ÃÃ °Ã »Ã µÃ ½ (Severen tsentralen) 377 833 Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½ (Severoiztochen) 347 834 Ã ®Ã ³Ã ¾Ã ·Ã °Ã ¿Ã °Ã ´Ã µÃ ½ (Yugozapaden) 222 835 Ã ®Ã ¶Ã µÃ ½ Ã Ã µÃ ½Ã ÃÃ °Ã »Ã µÃ ½ (Yuzhen tsentralen) 482 836 Ã ®Ã ³Ã ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½ (Yugoiztochen) 381 Total Bulgaria 2 202 (b) the entry concerning Denmark is replaced by the following: 370 DENMARK 1 850 (c) the entry concerning Austria is replaced by the following: 660 AUSTRIA 1 800 (3) In Annex IV, part B, in the table, the entry concerning code 3.06. is replaced by the following: 3.06. C_6 Rabbits, breeding females 610. Rabbits, breeding females (4) In Annex VI, Section 2, point (b), first indent, the last sentence is replaced by the following: Less-favoured areas and areas facing natural and other specific constraints are not considered as geographical units. (5) In Annex VII, part A, the second sentence of the third paragraph is replaced by the following: Wine and olive oil production are regarded as agricultural activities if the bought-in proportion of wine or olive oil is not significant. (6) In Annex VIII, table D, the description of the category concerning code 7020 is replaced by the following: All other intangible assets that cannot easily be bought or sold (e.g. software, licences, etc.). The heading must be completed and the amounts entered are subject to depreciation in column DY.